ORDER
PER CURIAM.
The defendant, Antonio L. Johnson, appeals the judgment entered by the Circuit Court of the City of St. Louis following his conviction by a jury of fourteen counts involving three victims: three counts of forcible rape, five counts of forcible sodomy, three counts of armed criminal action, one count of second-degree assault, one count of first-degree robbery, and one count of kidnapping.1 The trial court sentenced the defendant as a prior offender to twelve consecutive terms of life imprisonment for the counts of forcible rape, forcible sodomy, armed criminal action, and robbery, plus consecutive terms of seven years for the assault and fifteen years for the kidnapping. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court’s judgment. Rule 30.25(b).

. The jury acquitted the defendant on six other counts — five counts of armed criminal action and one count of kidnapping.